Lamar, J.
Flannery & Company, being bona fide purchasers for value before the note was due, could have .transferred a good *875title to one with notice. Civil Code, § 3938; Hogan v. Moore, 48 Ga. 156. But under the evidence Weil was not a purchaser from them, but rather from Blitch, who had assumed- and was occupying the position of Blitch & Newton. The transfer being by him to Weil after maturity, the latter took the paper subject to all defenses which could have been urged against the original payee; and so, too, when the note again came into possession of Blitch, one of the original payees. Andrews v. Robertson, 54 L. R. A. 673 and note. There was evidence sufficient to sustain the contention that the note represented the debt of the husband, and, there being no error assigned as to any ruling of the court on this branch of the case, the court did not err in refusing to grant a new trial. The assignments of error as to permitting Mr. and Mrs. Carswell to testify, notwithstanding the fact that Newton was dead, are incomplete, failing as they do to set out what testimony was given by the witnesses, or that it related to transactions with ' vton. Even if the refusal to strike the plea can be made the '.nd of a motion for a new trial, there is nothing to show what on was made, nor is any error assigned thereon which can be dered. Judgment affirmed.

All the Justices concur.